DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending.
Claims 5, 19, and 20 are withdrawn from consideration as directed to non-elected inventions.
Claims 1-4 and 6-18 are presented for examination and rejected as set forth below.

Response to Arguments
Applicant’s arguments filed 23 September 2022 with respect to the rejection of Claims 1-4, 6-9, 12, 13, and 15 over the combined teachings of Johnson, Li, and Poplawska have been fully considered and, in view of the amendments to the claims concerning the shear-thinning and residence time limitations newly added to Claim 1, are persuasive.  The rejection of Claims 1-4, 6-9, 12, 13, and 15 over the combined teachings of Johnson, Li, and Poplawska has been withdrawn. 
However, as set forth below, these claims are properly rejected over the combined teachings of Johnson, Li, Poplawska, and Haslwanter.  Applicants assertion, unsupported by evidence, that Johnson and Li teach away from the Examiner’s combination with Haslwanter is contradicted by the record.  Specifically, Haslwanter teaches the skilled artisan that formulating nasal spray compositions to include PVP results in extended muco-cilia clearance times of nasal spray compositions which result in enhanced topical or systemic activity.  See Haslwanter pg.3, L.27-28; pg.2, L.29-30.  Applicants are reminded that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983).  Here, increasing muco-cilia clearance time by incorporating thickening polymers such as PVP would be expected to improve the topical and systemic activity of nasal spray formulations such as those suggested by the combined teachings of Johnson, Li, and Poplawska, 
Applicants assertion that the ultimate destination of certain compositions of Johnson and Li may be tissues other than the nasal passage, a position the examiner does not concede, does nothing to detract from the fact that Li describes nasal spray compositions analogous to the compositions of Johnson, Poplawska, Haslwanter, and the instant claims.  The combination of art proposed by the examiner remains valid in this context.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) (The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.); see also In re Clay, 966 F.2d 656, 658–59 (Fed. Cir. 1992).  Id. at 659 (“If a reference disclosure has the same purpose as the claimed invention, the reference relates to the same problem, and that fact supports use of that reference in an obviousness rejection.”), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007) (“Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed.”).
For at least these reasons, applicants arguments are unpersuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. PGPub. 2002/0004046), in view of Li (WO2014/145308), Poplawska (Magdalena Poplawska, et al, Immobilization of Gamma Globulins and Polyclonal Antibodies of Class IgG Onto Carbon-Encapsulated Iron Nanoparticles Functionalized with Various Surface Linkers, 74 Carbon 180 (2014)), and Haslwanter (EP0666078).
Applicant’s claims are directed to compositions combining immunoglobulin G (IgG) and nanoparticles with excipient or carriers.  Dependent Claims 2 and 3 specify that the composition is in the form of a liquid, such as specifically a nasal spray composition.  Claims 4-9 indicate that the IgG is bound to the nanoparticle through a particular type of linker.  Claim 10 indicates the composition is formulated to remain in contact with the nasal mucosa for a particular period of time.  Claims 11-13 and 15 require additional components to be included in the composition, 1,2-propanediol representing the organic liquid of Claim 11, any of a variety of categories of excipient s, such as emulsifiers, tonicity adjusters, and polyols.  The examiner notes that applicants have not provided a narrowing definition of what is to be considered a “polyol,” therefore any component which can be considered a “polyol” by a chemist or pharmaceutical scientist will suitably address this limitation.  Claim 14 indicates the composition should be isotonic to the nasal mucosa, and Claim 16 specifies a particular range of viscosity the composition is to possess.   Claims 17 and 18 specifying that the nanoparticulate IgG composition is a nasal spray isotonic to the nasal epithelia, and Claim 18 indicates that the composition “readily flows through a spray nozzle and forms a mist of suitable droplet size on shearing for deposition…on said nasal membrane.”  As applicants have broadly and generically recited each of these properties, the examiner considers any nasal spray composition described as suitable for delivery of active pharmaceutical agents to the nasal mucosa as necessarily addressing this broad, generic, functional language.
Johnson describes nasal sprays, especially of fine particles, to be delivered to the upper or lower respiratory tract of a host, comprising immunoglobulin G.  [0049].  Johnson indicates that these compositions are suitable for delivering antimicrobial agents useful for the treatment or prevention of respiratory and related disorders.  [0002].
Johnson does not specify that the fine powder nasal spray is in the form of a nanoparticle, or that the IgG is to be linked to the surface of the nanoparticle using any particular linker, nor that any particular additional components are to be included.
Li indicates that magnetic nanoparticles conjugated to therapeutic agents are suitable for intranasal administration via nasal spray.  (Pg.1). Antibodies are described as suitable for conjugation to the magnetic nanoparticles described.  (Pg.2).  Iron nanoparticles are particularly described as useful in such applications.  (Pg.4-5).  Li indicates that the conjugation of nanoparticle and therapeutic agent may be done in accord with any method known in the art.  (Pg.6).  Li indicates that these nanoparticle compositions can incorporate any of a  variety of pharmaceutical additives and excipients, including but not limited to surfactants (emulsifiers per Claim 12), isotonic agents per Claim 13, and thickening agents such as polyvinyl alcohol, representing a polyol per Claim 15.  (Pg.7-8).
Poplawska describes magnetic iron nanoparticles conjugated via a three-carbon ester-containing linker (propanoic acid) to IgG, suitable for a broad range of biomedical applications including targeted therapies.  (Pg.183, 192).
It would have been prima facie obvious to have formulated the nasal spray of Johnson to include IgG-iron nanoparticles of Poplawska as the particulate source of IgG described.  One having ordinary skill in the art would have been motivated to do so owing to the fact that Johnson advocates nasal sprays containing fine particles and IgG for the treatment of respiratory disorders, while Li indicates that magnetic nanoparticles conjugated to therapeutic agents and formulated as nasal sprays with pharmaceutically appropriate excipients are useful for achieving the same therapeutic ends.  The teachings of Poplawska establish that IgG conjugated to magnetic nanoparticles are in fact known in the art as useful in biomedical therapeutic application, rendering the instant claims apparently little more than the predictable use of prior art elements according to their established functions.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).
Johnson, Li, and Poplawska suggest IgG covalently bound via a linear carboxylate hydrocarbon to a nanoparticle formulated in an aqueous solution for nasal delivery, but does not suggest formulating the composition to maintain a nasal residence time of at least ten minutes.  
Haslwanter describes nasal spray formulations exhibiting increased nasal retention to enhance topical or systemic activity, and which increase miniaturization in the nasal cavity.  (Pg.2, L.25-36).  This is accomplished by combining, among others, water with defined amounts of water-soluble polymers such as polyvinyl pyrrolidone and polyethylene glycol, the latter of which the skilled artisan would understand represents a “polyol” per the limitations of Claim 15.  (Pg.2, L.43-47; Pg.3, L.27-28).  Propylene glycol, also a polyol, is included as a moisturizing agent.  (Pg.4, L:.20-23).  Haslwanter indicates that such formulations increase muco-cilial clearance times from the normal 8-10 minutes to 20-25 minutes, addressing the limitations of Claim 10.  (Pg.3, L.56-58).
It would have been prima facie obvious to have formulated the nasal spray compositions of Johnson, Li, and Poplawska to maintain a nasal retention time of 20-25 minutes by the inclusion of polymeric components such as PVP, PEG, and propylene glycol.  One having ordinary skill in the art would have been motivated to do so owing to the fact that Haslwanter indicates that formulating nasal sprays in such a manner serves to increase the topical or systemic activity of active agents contained therein, as well as increase comfort and reduce dryness such compositions may impose.

Claims 1-4, 6-10, 12-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Li, Poplawska, and Haslwanter as applied to Claims 1-4, 6-10, 12, 13, and 15 above, and further in view of Appasaheb (Pagar Swati Appasaheb, et al, A Review on Intranasal Drug Delivery System 3 J Adv. Pharm. Edu. Res. 333 (2013)).
Johnson, Li, and Poplawska suggest IgG covalently bound via a linear carboxylate hydrocarbon to a nanoparticle formulated in an aqueous solution for nasal delivery which is retained for a period of time of about 20-25 minutes by incorporation of polymers such as PVP and polyols including polyethylene glycol, but does not suggest making the composition isotonic to the nasal cavity.
This is addressed by the teachings of Appasaheb, which indicates that isotonic nasal spray formulations are preferred to insure the proper absorption and delivery of intranasal therapeutic agents.  (Pg.339).
It would have been prima facie obvious to have formulated the nasal spray compositions of Johnson, Li, Poplawska, and Haslwanter isotonic to the nasal mucosa.  One having ordinary skill in the art would have been motivated to do so owing to the fact that Appasaheb indicates that formulating nasal sprays in such a manner serves to ensure the proper absorption of active agents contained therein.

Claims 1-4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Li, Poplawska, Haslwanter, and Appasaheb as applied to Claims 1-4, 6-10, 12-15, 17, and 18 above, and further in view of Ochomogo (U.S. PGPub. 2011/0229516).
Johnson, Li, Poplawska, Haslwanter, and Appasaheb suggest IgG covalently bound via a linear carboxylate hydrocarbon to a nanoparticle formulated in an aqueous solution for nasal delivery which is retained for  period of time of about 20-25 minutes by incorporation of polymers such as PVP and polyols including polyethylene glycol isotonic to the nasal cavity, but does not specify the inclusion of an organic liquid having Hansen Solubility Parameters or viscosity of the instant claims.
Ochomogo describes alternative nasal spray formulations for delivery of therapeutic active agents.  (Abs., [0002-08]).  Ochomogo indicates that the 1,3-propanediol which applicant indicated is an organic liquid addressing the Claim 11 Hansen Solubility Parameters has long been known to be useful as a nasal spray solvent for use in aqueous nasal spray compositions.  [0066].  Ochomogo prefers that the composition is of relatively low viscosity (less than about 30 centipoise) [0075], while also indicating shear-thinning polymers may be used to adjust the rheology of the composition ([0071]), and that viscosity adjustments serve to maintain the compositions in the nose without dripping.  [0026].  While not recited in the same units as the centistokes of the instant claims, Ochomogo establishes a starting point of desirable viscosity as well as a rationale the skilled artisan would use to optimize such a property through little more than routine experimentation, rendering the 1-1500 centistoke viscosity of Claim 16 either overlapped by the 30 or less centipoise of Ochomogo, or at the very least little more than the optimization of a result-effective variable.  See Peterson, supra; see also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant application to have used 1,3-propanediol as a cosolvent in the nasal spray compositions suggested by the teachings of Johnson, Li, Poplawska, Haslwanter, and Appasaheb because Li explicitly invites the use of carriers and solvents commonly used in providing pharmaceutical formulations for pulmonary or nasal delivery, and Ochomogo establishes that the 1,3-propanediol is in fact just such a solvent.  Adjusting the viscosity of the composition appears, as discussed in greater detail above, little more than routine optimization of a result effective variable which, in the absence of unexpected results, remains obvious.

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613